Aubrey Lee Nickels was tried and convicted for the crime of rape. The penalty of death was imposed, and writ of error was taken to this court seeking reversal of the judgment so imposed on the following grounds, to-wit: (1) denying defendant's motion for new trial; (2) admitting in evidence defendant's confession dated December 14, 1921; (3) exclusion of proffered testimony on the part of defendant as to previous reputation of the prosecutrix for chastity; (4) exclusion of proffered testimony on the part of the defendant as to contradictory statements made by Dr. Taylor (one of the main witnesses for the State) in proof of the corpus delicti.
The motion for new trial was based on the insufficiency of the evidence to support the verdict and on the further fact that the verdict was contrary to law. The testimony is mysterious and contradictory and in many of its aspects impossible to reconcile, but since the case must be reversed on other assignments, a discussion of this question becomes unimportant at this time.
Was the alleged confession of defendant dated December 14, 1921, competent testimony? A confession is an acknowledgment in express words by the accused in a criminal case, of the truth of the guilty fact charged, or some essential part of it. It is restricted to defendant's guilt and necessarily excludes guilty conduct, exculpatory statements and acknowledgment of subordinate facts colorless with reference to actual guilt. 2 Wigmore on Evidence (2nd ed.) 134;2 Wharton's Criminal Evidence (10th ed.) 1265, 1266; Greenleaf on Evidence par. 170; 6 Am.  Eng Ency Law 521; Underhill's Criminal Evidence (3rd ed.) 303; 1 R.C.L. 550. *Page 698 
To be competent evidence the alleged confession must not only conform to the rule as above stated, but it must be free and voluntary. A voluntary confession is one which springs from the spontaneous suggestion of the party's own mind. It is not voluntary if induced through fear, threats, hope of reward, personal abuse and violence, direct or implied promises by authorities, artifice, playing upon emotions, invective statements, over persuasion, coercion, illusage, assault,persistent questioning and fright, intimidation or undue influence or duress, Underhill's Criminal Evidence 311, (Supra, and cases cited); Sims v. State 59 Fla. 38, 52 South. Rep. 198; Daniels v. State 57 Fla. 1, 48 South. Rep. 747; Green v. State,40 Fla. 474, 24 South. Rep. 537; Gatling v. State 40 Fla. 237,23 South. Rep. 857; Holland v. State, 39 Fla. 178,22 South. Rep. 298; Coffee v. State, 25 Fla. 501, 6 South. Rep. 493, Ziang Sung Wan v. U.S. decided by Supreme Court U.S. Oct. 13, 1924.
In People v. Parton, 49 Cal. 632, it was held that a confession receivable in evidence only after proof that it was made voluntarily, is restricted to an acknowledgement of the defendant's guilt and the word does not apply to a statement made by a defendant of facts which tend to establish his guilt. Parton was charged with rape and the mother of the prosecutrix testified in effect that he admitted to her that he (Parton) was ruining her daughter, that he was sorry for it, asked her forgiveness and said he was glad they had caught him because in a year or two she (the prosecutrix) might have been ruined. The court said that this evidence was at most an admission that Parton had taken improper liberties with the prosecutrix, or had with her consent attempted carnal intercourse with her, but however immoral his conduct, his admission was not a confession of his guilt of the crime of rape for which he was indicted, nor of any offense included in that crime.
In State v. Red, 53 Iowa 69, 4 N.W. Rep. 831, it was held *Page 699 
that a confession by one accused of crime is an admission of the criminal act itself. An admission of other facts, however strongly they may tend to establish his guilt, cannot be considered as a confession. That a defendant charged with murder had stated that certain articles in his possession and which he was seeking to conceal, were property of the person murdered, was held not to constitute a confession that he had committed the murder.
In State v. Jackson, 95 Mo. 623, 8 S.W. Rep. 749, a leading case on the question of proving a confession by admitting testimony of other crimes, it is held that a persons's admission or declaration of his agency or participation in a crime, or in other words, a confession is limited in its precise scope and meaning to the criminal act itself for which the confessor is then on his trial. It is not an admission of a fact or circumstance from which guilt of that crime may be inferred.
Now let us apply the rule as above defined to the alleged confession of the defendant. The alleged confession, including objections of counsel to its admission, covers 375 pages of the record, and begins with the following statement by defendant: "Well, when I was in DeLand, I was only there for a short while; and I asked a gentleman where I could get a sporting woman. He said he would get me one for two dollars. I told him I didn't have the money. And I had about a dollar and eighty cents, something like that, and he says, 'Well, give me a dollar and I'll show you where her house is.' So, he carries me to this house and I gave him the dollar. He told me to go in as a plumber. So, I did. I had never seen this woman before. So, when I went in, I cut her water and I left her house and I went to find this fellow and he couldn't be found. So, I went back to this house. I went in the bath room, and she was telling me about some water that kept running and I tried to fix it for her. And she came in the bath room the first time and *Page 700 
talked to me, and then went out. And then she came back the second time, and I grabbed her and she screamed; and she told me to quit, said her mother-in-law lived next door. And she called for her mother-in-law again. I threw her down. And then she told me she says, 'Well, it's up to you, I will let you go your way."
Immediately following this statement the defendant was put through a rigid cross-examination as to what he did when he threw the prosecutrix down, what part of the house they were in, whether or not he struck her, what he struck her with and how many times, and if she was conscious, did he strike her before or after intercourse, and how many times did he have intercourse with her, did he throw her down by force, and if she resisted him or gave permission, did he throw her down and strike her when she screamed, did he tie her, and all about the tieing, did he put anything in her mouth, did he lock the door and did she get up after intercourse, all about his taking certain rings, a watch, a child's bank and a razor from the house, whether or not he had a pistol and drew it on her, and the scuffle between them for possession of the pistol, all about the enormity of the crime he had committed, chewing her breast, his leaving DeLand where it all took place, pawning the jewelry and articles taken from the house, what else he took from the house and his arrest under suspicious circumstances in Jacksonville.
The alleged confession here complained of was embraced in the foregoing statement of defendant and all the facts exemplified on cross-examination covering many typewritten pages.
All the proceedings incident to securing this alleged confession took place at the police station in Jacksonville shortly after defendant was arrested and in the presence of the court reporter, the chief of police, the jailor and counsel who conducted the examination. *Page 701 
Now let us analyze this alleged confession a little. The statement made by defendant preliminary to the cross-examination discloses nothing in the nature of a confession of his guilt of the crime of rape for which he was indicted, nor of any offense included therein. It is further not an admission of a solitary fact or circumstance from which guilt of the crime of rape may be inferred. Taken in its most favorable aspect it is indicative only of depraved morals on the part of defendant, that he had taken improper liberties with the prosecutrix, or had after an assault attempted carnal intercourse with her to which she consented. State v. Jackson; State v. Red, and State v. Parton, supra.
As to the cross-examination feature of the alleged confession it is proper to state that it was elicited by skillful counsel by persistent questioning, and covered a wide range of facts and circumstances, all of which related to guilty conduct and acknowledgment of subordinate facts colorless with reference to actual guilt of the crime charged. Such facts are necessarily excluded as confessions of the crime or any essential part of it, according to Wigmore, Wharton, Greenleaf, Underhill and other text writers and authorities already cited in this opinion. Facts indicative of guilty conduct and circumstances from which guilt may be inferred may under proper restrictions be shown or brought out in a judicial investigation, but they are no part of a confession of the criminal act for which the confessor is on trial.
The mere fact that a confession was drawn out by questioning the accused does not invalidate it as such, but when it is so obtained the questions must be directed to the criminal act for which the confessor is on trial and cannot extend to other facts showing guilty conduct and circumstances from which guilt may be inferred, however strongly they may tend to establish it, otherwise, there is no limitation to what may be put in evidence as a confession. The *Page 702 
cross-examination feature of the confession in the instant case in addition to the foregoing violations of the rule as to contents, extended to facts that had no connection whatever with the crime charged, and to admit it as a confession was highly prejudicial to defendant's guaranteed right of fair and impartial trial.
But there is another reason why this alleged confession was incompetent testimony. Preliminary to taking it, counsel who conducted the cross-examination made the following statement to the accused:
"You are under arrest here by the Police Department, and you are going to be charged with rape. We want to know if you want to make a statement as to what you did, and with the understanding that you are not compelled to make any statement unless you want to. It is entirely optional with you. We want you to understand that you have the privilege of refusing to make any statement if you want to. If you do make a statement, it will be used against you in the event that you are indicted by the Grand Jury of Volusia County, charged with rape, when you are given a trial upon that charge in that county. Do you want to make a statement?"
The accused responded to this statement as follows: "Well, yes, sir, I can do it, sir, if you want me." The response of accused was followed by this statement: "All right; I want you
to tell the Chief of Police here; this is a deputy court reporter of the Fourth Judicial Circuit, and Mr. Kirby Foster, Jailor, and my name is W. A. Hallowes, Jr. With that understanding from you that you are willing to make the statement, we want you to tell us just exactly what occurred; what you did down in DeLand, starting from the beginning of it, right on through."
It will be borne in mind that defendant at this time was twenty years of age, and if we may judge from the records that have been here in this case he was of impaired or weak *Page 703 
mentality, that he was a stranger in a strange land, without counsel or friends, surrounded by the jailor, chief of police, court reporter and counsel for those seeking his confession, and from his own statement knew that he was being hunted by a mob. It is true that no physical force was used, no threats or promises were made, and he was advised that he did not have to make a statement and such as he made would be used against him, but he was also told that he was going to be charged with rape, and was repeatedly admonished that "I want you" and "we wantyou" to tell us what occurred. These facts in connection with defendant's reaction throughout to the lengthy cross-examination are inconsistent with any theory that the alleged confession sought and elicited in such manner was freely and voluntarily made under circumstances that afforded no undue influence in procuring it, or that it sprang from the spontaneous suggestion of defendant's own mind, or that the mind of the accused was free to act at the time uninfluenced by fear. Parker v. State 46, Tex, Crim. Rep. 461,80 S.W. Rep. 1008; People v. Quan Gim Gow, 23 Cal.App. 507,138 Pac. Rep. 918; Robertson v. State, 81 Tex.Crim. Rep.,195 S.W. Rep. 602, 6 A. L. R. 853; 1 R.C.L. 566; Owsley v. Commonwealth, 31 Ky. L. Rep. 5, 101 S.W. Rep. 366; Gallher v. State, 40 Tex.Crim. 296,  50 S.W. Rep. 388.
The correct test in all cases to determine whether or not a confession is free and voluntary is to determine whether under all the circumstances of the particular case the will of the confessor was overcome or broken down. It is well settled that in applying this test the court should take into consideration the circumstances, situation, age, character, mental condition and other surroundings of the accused at the time it was made. A determination may not rest on any one of these facts, but a consideration of them all. Beckham v. State, 100 Ala. 15,14 South. Rep. 859; Lavison v. State, *Page 704 54 Ala. 520; Hoober v. State, 81 Ala. 51, 1 South. Rep. 574; Commonwealth v. Sheets, 197 Pa. 69, 46 Atl. Rep. 753; Young v. State, 68 Ala. 569; Johnson v. State, 59 Ala. 37; Owsley v. Commonwealth, supra; Brister v. State, 26 Ala. 107; Washington v. State, 53 Ala. 29; Sampson v. State, 54 Ala. 241; United States v. Cooper, 25 Fed. Cas. No. 14864; Ammons v. State,80 Miss. 592, 32 South. Rep. 9, 18 L. R. A. (N.S.) Note 786 where every phase of the subject Voluntary Confessions is treated; Cady v. State, 44 Miss. 332; State v. Squires, 48 N.H. 364.
It is of course desirable to apprehend and punish criminals; at the same time the law insures the citizen certain safeguards that should never be lost sight of especially by those whose duty it is to administer the law. Many facts brought out in the alleged confession were mere independent statements raising an inference of defendant's guilt, some of which might have been properly proven as "admissions" in a judicial investigation; but under the rule here approved they are not confessions. A confession is distinguished from an admission by the fact that an admission is a statement of a fact not necessarily incriminating the accused, while confessions must be shown to be entirely unprompted either by motives of hope or fear. Daniels v. State, 57 Fla. 1, 48 South. Rep. 747; Bates v. State, 78 Fla. 672, 84 South. Rep. 373; Parrish v. State, decided this term; Underhill's Criminal Evidence (3rd Ed.) 304.
The necessity for drawing a line between confessions and admissions arises from the fact that admissions are always admissible as an exception to the rule excluding hearsay, irrespective of the motive or inducement which prompted them provided they are made against the interest of the person making them.
In Daniels v. State, supra, this court prescribed the following rule with reference to the admission of confessions: *Page 705 
"Where a person is on trial for a crime, evidence of a confession of guilt of the crime previously made by such person is in general not admissible unless it appears that the confession was entirely voluntary. If such confession is made while the party is under arrest or charged with the crime, evidence of the confession is not admissible on the trial unless it is made to clearly appear that the party was fully advised of his rights and that after being so advised the confession of guilt was freely and voluntarily made under circumstances that afforded no undue influence in procuring the confession."
This court has also repeatedly held that confessions should be acted upon by courts and juries with great caution, and in order to render a confession voluntary the mind of the accused must be free to act at the time, uninfluenced by fear or hope, and this must be shown before the confession is offered. Coffee v. State, 25 Fla. 501, 6 South. Rep. 493; Holland v. State,39 Fla. 178, 22 South. Rep. 298; Gantling v. State, 40 Fla. 237,23 South. Rep. 857; Green v. State, 40 Fla. 474,24 South. Rep. 537; Daniels v. State, supra; Sims v. State, 39 Fla. 38,52 South. Rep. 198.
It therefore appears that the confession in this case was not free and voluntary, that the accused was not fully advised of his rights in the premises before making it; that it was not directed solely and specifically to the crime for which defendant was under indictment; that it was brought out on a cross-examination involving many admissions of fact and circumstances that were no part of an extra-judicial confession, and that it afforded the prosecution a means to get evidence of facts to the jury that could not have been gotten before them under the strict rules of evidence, thereby compelling defendant to be a witness against himself contrary to the provisions of Section 12 of our Bill of Rights. For these reasons, and others painfully apparent *Page 706 
on the record the more it is analyzed, it should have been excluded.
As to females over ten years of age our statute re-enacts the provisions of the common law defining rape, the three ingredients of which were carnal knowledge, force and the commission of the act against her will or without her consent. Common law and statutory rape are different only in this: to the former force and resistance are necessary, while to the latter they are not essential, but may be present or absent without affecting the criminality of the fact of carnal knowledge. 22 R.C.L. 1172 and cases cited. In a trial for common law rape the character of the prosecutrix for chastity was always subject to impeachment. See State v. Roderick,77 Ohio St. 301, 82 N.E. Rep. 1082, 14 L. R. A. (N.S.) 704, Note 714 where many cases are cited.
The concluding assignment of error relates to the action of the trial court in sustaining objection of the State to proffered testimony of defendant to the effect that Dr. J. E. Taylor had stated soon after his examination of the prosecutrix that in his opinion she had not been raped.
Dr. J. E. Taylor was the main witness for the State and was called to treat the prosecutrix immediately after she is alleged to have been raped. He testified at the trial that he made a thorough examination of the prosecutrix, that he examined under the microscope specimens from the contents of her vagina and found no spermatozoa or male seed, or other visible evidence of the crime charged. He stated to the jury, however, that in view of bruises on her body elsewhere and her general nervous condition when he reached her, in his opinion she had been raped. This testimony was given in April, 1924.
The purpose of the excluded testimony was to show that soon after the examination was made in December, 1921, Dr. Taylor had stated to the witnesses offered or in their presence that he did not believe the prosecutrix had had *Page 707 
intercourse for several hours prior to his examination; that his examination revealed no indication of rape, and other statements of a like nature contradictory to his testimony at the trial.
Any witness called by the opposing party can be impeached by proving that on a former occasion he made a statement inconsistent with his statement made on trial, provided such statement is material to the issue. The statement upon which it is intended to contradict must involve facts in evidence and the varying statements sought to be shown must be relevant to the issue. The proper foundation should also be laid for such impeachment by asking the witness on cross-examination as to such contradictory statements. The practice almost universally approved requires that the preliminary questions should be specific as to (1) time; (2) place; (3) person, and (4) circumstances so that the witnesses' attention may be specifically called to the matter on which it is proposed to impeach him. Brown v. State, 46 Fla. 159, 35 South. Rep. 82; Alford v. State, 47 Fla. 1, 36 South. Rep. 436; 1 Wharton's Crim. Ev. (10th ed.) 993, 995; Underhill's Crim. Ev. (3rd ed.) 543, citing many cases.
The alleged contradictory statements of Dr. Taylor were material to the issue and under the restrictions here defined should have gone to the jury. For reasons announced in this opinion I think the judgment should be reversed, and a new trial awarded.